Sed per Curiam.

This objection cannot prevail. The ticket is evidence of a promise by the managers to pay the prize which should be drawn against it. The bond is for the security of those for whose use the lottery was granted.
* The other objection was, that the action should have been brought by the intestate jointly with one Crombie ; it being in evidence that it had been agreed between them, that, if the ticket in question should draw a prize, the said Brewer should pay one moiety of such prize to Crombie; who was, also, to pay to Brewer the moiety of any prizes that should be drawn against two certain tickets which Crombie held in the same lottery. To this if was answered, and so agreed by the Court, that the plaintiff migfv *124maintain the action severally ; the evidence not proving a joint prop erty in the ticket, but only a contract, by each, to pay the other one half of the prize his ticket should draw. And if the property were joint, as the promise was to pay to the bearer of the ticket, the defendants could not object the joint interest.
Peabody for the plaintiff.
B. Whitman for the defendants.